     Case 2:20-cv-11243-AB-AFM Document 10 Filed 01/27/21 Page 1 of 1 Page ID #:39




 1   Elliot Gale (Bar #263326)
     egale@gajplaw.com
 2   Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
 3   Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
 4   Roseville, CA 95747
     916-290-7778 ph
 5   916-721-2767 fax
 6   Attorneys for Plaintiff
     Kimberly Forman
 7
                     IN THE UNITED STATES DISTRICT COURT
 8
          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 9

10
     KIMBERLY FORMAN                             Case No.: 2:20-cv-11243-AB-AFM
11                                               NOTICE OF SETTLEMENT WITH
                        Plaintiff,               DEFENDANT BANK OF AMERICA,
12                                               N.A.
13         v.
14

15
     BANK OF AMERICA, N.A.
16

17

18
                               Defendant.
19
     TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
20
           PLEASE TAKE NOTICE THAT plaintiff Kimberly Forman and
21

22
     defendant Bank of America, N.A. have reached a settlement in principle of the

23
     above captioned case and are in the process of documenting said settlement.
24   Plaintiff anticipates filing a dismissal, with prejudice, of Bank of America, N.A.
25   within 21 days once the settlement is finalized.
26                                           Gale, Angelo, Johnson, & Pruett, P.C.
     Dated: January 27, 2021                       /s/ Joe Angelo
27
                                                   Joe Angelo
28                                                 Attorney for Plaintiff


                                     NOTICE OF SETTLEMENT - 1
